DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on April 27, 2022.  In virtue of this amendment:
Claims 2, 6-10 and 15 are cancelled; and thus,
Claims 1, 3-5 and 11-14 are now pending in the instant application.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In line 4, “of detection zones” should be changed to --of the detection zones--
In lines 5-6, “of detection zones” should be changed to --of the detection zones--
In lines 6-7, “of detection zones” should be changed to --of the detection zones--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 5, the limitation of “a second direction” recited in line 5 renders the claim indefinite since it is not clear whether it would be the same or different with “a second direction” recited in line 3 of claim 4.  Note: if the “a second direction” in line 5 of claim 5 is the same “a second direction” in line 3 of claim 4, change “a second direction” in line 5 to --the second direction-- thereof.
Allowable Subject Matter
Claims 1, 3-5 and 11-14 would be allowable if corrected to overcome the objection and the rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A motion sensor device comprising … “wherein the number and arrangement of the detection zones (17) of any one of the groups corresponds to the number and arrangement of the sensor elements (12) in the detection area (13) of the PIR sensor (11), and the optical unit (15) is configured to scale the magnitude of the image in a first dimension which is aligned in a first direction (18) in the detection region (16) of the PIR sensor (11) for at least one group of the detection zones (17) and is further configured to superimpose the groups of the detection zones (17) in the detection area (13) of the PIR sensor (11)” …, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 3-5 and 11-13 would be allowable as being dependent on claim 1).
A method for operating a motion sensor device … “said optical unit (15) being further configured to scale at least one group of the detection zones (17) in a first dimension which is aligned in a first direction and configured to scale at least one group of the detection zones (17) in a second dimension which is aligned in a second direction (19) in the detection region (16) of the PIR sensor (11), wherein the detection zones (17) have a spatially periodic arrangement with direction-dependent periodicity in accordance with the first and second directions (18, 19) which are orthogonal to one another in the detection region (16) of the motion sensor device (10) and the optical unit is further configured to superimpose the groups of the detection zones (17) in the detection area (13) of the PIR sensor (11)” …, in combination with the remaining claimed limitations as claimed in independent claim 14.
Response to Arguments
Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 20, 2022